


Exhibit 10.1


Aeropostale, Inc.
CHANGE OF CONTROL SEVERANCE PLAN




1.Term of Plan; General. This Plan shall become effective on the Effective Date
and remain in effect until the second anniversary of a Change of Control;
provided, however, that Company shall in all events remain liable to provide any
amounts or benefits to which a Participant (as hereinafter defined) became
entitled hereunder prior to such second anniversary. For the sake of clarity, no
benefits shall be provided hereunder in respect of a Participant’s termination
of employment for any reason prior to the Effective Date. Capitalized terms not
otherwise defined shall have the meanings set forth on Attachment A hereto.


2.Participants Covered. This Plan shall apply to Participants who are employed
by the Employer immediately prior to a Change of Control. A “Participant” shall
mean any employee of the Company at the Vice President level or above who is not
a party to an employment agreement with the Company and any additional employee
of the Employer designated pursuant to Section 3.


3.Selection of Additional Participants. The Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) may designate
those additional employees of the Employer who shall be considered to be
Participants hereunder through a formal designation letter (the “Designation
Letter”) specifying the terms and conditions of the employee’s participation,
subject to, in all cases, the terms and conditions of the Plan.


4.Compensation Upon Termination. The Participant shall be entitled to the
severance payments and benefits provided in this Section 4 hereof in the event
the Participant’s employment with all Employers is terminated during the
applicable Protection Period by an Employer without Cause or by the Participant
for Good Reason (a “Qualifying Termination”). Notwithstanding the foregoing, the
Participant shall not be entitled to severance payments and benefits in the
event of a termination of employment due to the Participant’s voluntary
termination without Good Reason, the Company’s termination of the Participant
for Cause or on account of the Participant’s death or Disability. Upon a
Participant’s Qualifying Termination during the applicable Protection Period,
each Participant shall be entitled to the payments and benefits described in
subsections (a) through (d) (with the payments and benefits described in
subsection (a) and (c) only, collectively referred to as, the “Severance
Benefits”).


a.Severance Payment. Subject to Sections 4(g), 4(h) and 12, a Participant shall
receive a single cash lump sum severance payment equal to the sum of the
amount(s) set forth on Attachment B attached hereto and made a part hereof based
on Participant’s level immediately prior to the Change of Control. Payment shall
be paid on the sixtieth (60th) day following the Participant’s Termination Date.
 
b.Equity and Other Plans. Any unvested restricted shares of Company common
stock, unvested performance shares of Company common stock and unvested stock
options held by a Participant shall be treated as set forth in the Company’s
Second Amended and Restated 2002 Long Term Incentive Plan (the “LTIP”), any
successor to the LTIP and any applicable plan or grant document. Any amounts in
a Participant’s Long Term Incentive Deferred Compensation Plan

1
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




and/or Supplementary Executive Retirement Plan account, as applicable, shall be
treated as set forth in the applicable plan document.


c.Earned but Unpaid Annual Incentive. Subject to Section 4(h), a Participant
shall receive any earned but unpaid Annual Incentive (based on actual
achievement of performance criteria) for the most recently completed measuring
period occurring immediately prior to the Participant’s Termination Date. Any
amount payable under Section 4(c) shall be paid in the form and at the time any
such Annual Incentive payments are paid to other eligible employees in such
Annual Incentive plan.
  
d.Additional Payments. In addition to the Severance Benefits and any amounts
payable under Section 4(b), a Participant shall receive the following additional
payments: (i) any accrued but unpaid Base Salary through the Termination Date;
and (ii) an amount, if any, equal to any accrued and unused paid time off (pto)
days in full satisfaction of the Participant’s rights thereto. Any amounts
payable under Sections 4(d)(i) and (ii) shall be paid in a lump sum promptly
(but in any event within seven (7) days) after the Participant’s Termination
Date.


e.Withholding. Payments and benefits provided pursuant to this Section 4 shall
be subject only to any applicable payroll and other taxes required to be
withheld.


f.No Mitigation. The Participant shall not be required to mitigate the amount of
any payment provided for in this Plan by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Participant in any subsequent employment. The
amounts payable hereunder shall not be subject to setoff, counterclaim,
recoupment, defense or other right which the Company or any of its affiliates
may have against the Participant. In the event of the Participant’s breach of
any provision hereunder, including without limitation, Section 4(h) and any
provision in the release contemplated under Section 4(h) (other than as it
applies to a release of claims under the Age Discrimination in Employment Act,
as amended) hereof, the Company shall be entitled to recover any payments
previously made to the Participant hereunder. Severance Benefits shall be
reduced (offset) by any amounts payable under any statutory entitlement
(including notice of termination, termination pay and/or severance pay) of the
Participant upon a termination of employment, including, without limitation, any
payments related to an actual or potential liability under the Worker Adjustment
and Retraining Notification Act (WARN) or similar state or local law.


g.Effect of Severance Payments. In the event that a Participant is entitled to
Severance Benefits under this Plan and/or severance payments under any other
severance plan, arrangement or agreement with the Employer, the Severance
Benefits payable to a Participant hereunder shall be reduced (offset) by the
severance payments provided to such Participant under any other severance plan,
arrangement or agreement in a manner intended to comply with Section 409A of the
Code, if applicable.









2
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




h.Release Required. The Severance Benefits shall be conditioned upon the
Participant’s execution and, to the extent applicable, non-revocation, within
sixty (60) days following the effective date of termination, of a release in the
form attached as Exhibit A hereto containing, among other things, a
non-competition covenant (but only with such changes thereon as are legally
necessary at the time of execution to make it enforceable). The Company shall
provide the release to the Participant within seven (7) days following the
Participant’s Termination Date. The Participant will be required to sign the
release within twenty-one (21) or forty-five (45) days (as applicable) after the
date it is provided to him or her and, if Participant is over 40 years of age,
not revoke it within the seven (7) day period following the date on which it is
signed.


5.Notices. Termination of the Participant by the Company for any reason shall be
made by delivery to the Participant a written notice specifying the basis for
such termination (“Notice of Termination”). For the purposes of this Plan,
notices and all other communications provided for in the Plan shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service, or sent by
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses last given by each party to the other, provided that all
notices to the Company shall be directed to the attention of the Senior Vice
President and General Counsel with a copy to the Senior Vice President of Human
Resources of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the third (3rd) business day
after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.


6.Amendment and Termination. This Plan may be amended at any time prior to the
applicable Protection Period, provided that in no event shall any amendment be
made at any time after the Effective Date that adversely impacts a Participants’
rights hereunder. This Plan may not be amended or terminated on or after the
applicable Protection Period with respect to any Participant unless such
Participant provides advance written consent to any such amendment or
termination.


7.Non-exclusivity of Rights. Nothing in this Plan shall prevent or limit the
Participant’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Participant may qualify, nor shall anything
herein limit or reduce such rights as the Participant may have under any
agreements with the Company or any of its subsidiaries. Amounts which are vested
benefits or which the Participant is otherwise entitled to receive under any
plan or program of the Company or any of its subsidiaries shall be payable in
accordance with such plan or program, except as explicitly modified by this
Plan.


8.Joint and Several Liability. Each entity included in the definition of
“Employer” and any successors or assigns shall be jointly and severally liable
with the Company under this Plan.


9.Governing Law. This Plan shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to the
conflict of law principles thereof. For purposes of jurisdiction and venue, the
Company and each Employer hereby consents to jurisdiction and venue in any
action, suit or proceeding in any court of competent jurisdiction in any state
in which the Participant resides at the commencement of such action, suit or
proceeding and waives any objection, challenge or dispute as to such
jurisdiction or venue being proper.

3
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------






10.Successors and Assigns. This Plan shall be binding upon and shall inure to
the benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to maintain this
Plan and to perform under this Plan to the same extent that the Company would be
required to perform under the Plan if no such succession or assignment had taken
place. The term “Company” as used herein shall include such successors and
assigns.


11.Severability. The provisions of this Plan shall be deemed severable, and the
invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof.


12.Section 409A.


a.General. Although the Company makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A and shall
be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.


b.Separation from Service; Specified Employees. Solely to the extent required by
Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of the Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If a Participant is deemed on the Date of
Termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is specified as subject to this Section, such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Participant, and (B) the date of the
Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 12 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Participant in a lump
sum, and any remaining payments and benefits due under the Plan shall be paid or
provided in accordance with the normal payment dates specified for them herein.



4
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




13.Death. If a Participant dies while any amount would still be payable to such
Participant under the Plan if the Participant had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to the executor, personal representative or administrators of
the Participant’s estate.


14.Non-Employment. This Plan is not an agreement of employment and it shall not
grant the Participant any rights of employment.


15.Payment Not Salary. Any Severance Benefits payable under this Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Employer maintained for the benefit of its employees,
unless such plan or arrangement provides otherwise.


16.ERISA Welfare Plan. This Plan is intended to constitute a “welfare plan”
maintained by the Company for the purpose of providing benefits for a select
group of management or highly compensated employees under Department of Labor
Regulation Section 2520.104-24 under ERISA, and any ambiguities in this Plan
shall be construed to effect that intent. Important administrative provisions of
the Plan and important information about the Participant’s rights under the Plan
and applicable law are contained in Attachment C.


17.Section 280G and Section 4999 Excise Tax. If the payments and benefits
hereunder and any other amounts in the “nature of compensation” (whether
pursuant to this Plan or any other plan, arrangement or agreement with the
Employer, any person whose actions result in a change of ownership or effective
control caused by Section 280G(b)(c) of the Code or any person affiliated with
the Employer or such person) as a result of a change of control (collectively
the “Company Payments”) are or will be subject to the Excise Tax, then if
reducing the payments and benefits hereunder and any Company Payments to an
amount that is one dollar less than the aggregate amount of such payments which
could be made to a Participant before any portion of such payments becomes
subject to such Excise Tax, results in the net after-tax amount to be received
by the Participant being greater than the net after-tax amount to be received by
the Participant prior to such reduction when taking into account the Excise Tax
that would be paid by the Participant, then such payments shall be reduced
(first by reducing any cash payments under this Plan and then by reducing any
payments or benefits under any other plan, arrangement or agreement) to an
amount which is one dollar less than the amount of the payments which could be
made to Participant before any portion of the Company Payments becomes subject
to Excise Tax


IN WITNESS WHEREOF, this instrument has been executed on this 12th day of
November, 2013.


 
 
AEROPOSTALE, INC.

 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kathy Gentilozzi
 
 
 
Name: Kathy Gentilozzi
 
 
 
Title: Senior Vice President, Human Resources




5
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




ATTACHMENT A


DEFINITIONS


The following terms shall have the meanings set forth below for purposes of this
Plan:


a.“Annual Incentive” means the bonus payable under Company’s Annual Incentive
and Bonus Plan as approved by the Committee each year, subject to and
conditioned upon the actual achievement of performance criteria as certified by
the Board (or a duly authorized committee thereof).


b.“Base Salary” shall mean the greater of a Participant’s annual base salary on
the Effective Date or the Participant’s Termination Date following the Effective
Date.


c.“Cause” shall mean any one or more of the following: (i) gross negligence or
willful misconduct of Participant in the performance of his or her duties; (ii)
the willful failure of the Participant to perform substantially the
Participant’s duties with the Employer (other than any such failure resulting
from incapacity due to physical or mental illness), after instruction by an
officer of the Employer or the Participant’s superior; (iii) a conviction of the
Participant for, or the Participant’s plea of guilty or nolo contendere to, a
felony; (iv) any act of fraud by the Participant; or (v) any act of dishonesty
by Participant which is materially injurious to the Employer.


d.“Change of Control” shall mean the occurrence of any one of the following
events as applicable to the Company, other than any such event that occurs or is
announced prior to the Effective Date:
(i)any “person” or “group” as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successors thereto becomes the “beneficial” owner (as defined in Rule 13d-3
under the Exchange Act) or any successor thereto, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities;
(ii)individuals who at the beginning of such period constitute the Board and any
new directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election was previously so approved, cease for any reason to constitute a
majority thereof;


(iii)a merger or consolidation of the Company with any other person (other than
an affiliate), other than a merger or consolidation which (A) would result in
all or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting interests of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires more than fifty percent (50%) of the combined voting power of
the Company’s then outstanding securities shall not constitute a Change of
Control; or





A-1
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.


Notwithstanding anything herein to the contrary, only one Change of Control
shall be recognized under the Plan.


e. “Code” shall mean the Internal Revenue Code of 1986, as amended.


f. “Disability” shall mean a mental or physical impairment that qualifies the
Participant for long-term disability benefits under a Company-sponsored
long-term disability program.


g.“Effective Date” shall mean November 12, 2013.


h.“Employer” shall mean the Company or any subsidiary of the Company for which a
Participant is employed thereby.


i.“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


j.“Excise Tax” shall mean any excise tax imposed by Section 4999 of the Code
(any similar penalty tax that may hereafter be imposed by any taxing authority)
which may be payable by a Participant with respect to payments and benefits
under this Plan or any other Company Payment.


k.“Company” shall mean Aeropostale, Inc. and any successor, whether by merger,
consolidation, purchase or otherwise.


l.“Good Reason” shall mean the occurrence after a Change of Control of any of
the following events or conditions which is not cured within ten (10) days after
the Company receives written notice from the Participant setting forth in
reasonable detail the basis for the Participant’s claim of Good Reason: (i) a
reduction of 10% or greater in the Participant’s Base Salary from the Base
Salary in effect immediately prior to the Effective Date, or (ii) the
Participant is required to be based at a location more than 50 miles from the
location where the Participant was based and performed services immediately
prior to the Effective Date.


m.“Potential Change of Control” means the execution of definitive documentation
by the Company or its affiliates in respect of a transaction that, if
consummated, would constitute a Change of Control.


n.“Protection Period” means the period commencing on the occurrence of the
earlier of (i) a Potential Change of Control and (ii) a Change of Control and
ending on the expiration of the applicable time period listed on Attachment B
under the heading “Protection Period” after the occurrence of a Change of
Control; provided that if the Protection Period commenced upon the occurrence of
a Potential Change of Control, the Protection Period will immediately terminate
upon the termination of the transactions contemplated by such Potential Change
of Control.

A-2
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




o.“Qualifying Termination” shall mean a termination of employment that entitles
a Participant to severance benefits pursuant to Section 4 of the Plan.


p.“Termination Date” means the Participant’s termination date specified in any
notice of termination.













































































































A-3
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------






ATTACHMENT B




Level
Cash Severance
Non-Compete
Protection Period
EVP
24 months of Base Salary plus current year’s Annual Incentive payment prorated
based on the Participant’s employment and the Company’s actual achievement of
performance criteria, in each case up to the Participant’s Termination Date (the
“Pro Rated Bonus”)
18 months
24 months
SVP
18 months of Base Salary plus the “Pro Rated Bonus”
12 months
18 months
GVP
9 months of Base Salary
6 months
12 months
VP
Greater of 2 weeks of Base Salary plus 1 week of Base Salary per year of service
with an Employer or 6 months of Base Salary
3 months
12 months






B-1
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------






ATTACHMENT C




CLAIMS PROCEDURE
1.Any claim by a Participant with respect to eligibility, participation,
contributions, benefits or other aspects of the operation of the Plan shall be
made in writing to a person designated by the Committee (as defined in the Plan)
from time to time for such purpose. If the designated person receiving a claim
believes, following consultation with the Chairman of the Committee, that the
claim should be denied, he or she shall notify the Participant in writing of the
denial of the claim within ninety (90) days after his or her receipt thereof.
This period may be extended an additional ninety (90) days in special
circumstances and, in such event, the Participant shall be notified in writing
of the extension, the special circumstances requiring the extension of time and
the date by which the Committee expects to make a determination with respect to
the claim. If the extension is required due to the Participant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
until the date on which the Participant responds to the Plan’s request for
information.


2.If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right, pursuant to Paragraph 3 of this Attachment, to request review
of the decision. The notice shall also provide an explanation of the Plan’s
claims review procedure and the time limits applicable to such procedure, as
well as a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review. If
a Participant is not notified (of the denial or an extension) within ninety (90)
days from the date the Participant notifies the Company, the Participant may
request a review of the application as if the claim had been denied.


3.A Participant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after written notification
of denial is received. Receipt of such denial shall be deemed to have occurred
if the notice of denial is sent via first class mail to the Participant’s last
shown address on the books of the Employer. Such period may be extended by the
Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Participant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim; and (b) submit to the Committee written
comments, documents, records, and other information related to the claim. If the
Committee deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Participant shall be entitled to be represented by counsel.











C-1
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




4.The review by the Committee will take into account all comments, documents,
records, and other information the Participant submits relating to the claim.
The Committee will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.


5.The Committee decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include (a) the specific reason(s) for any adverse
benefit determination, with references to the specific Plan provisions on which
the determination is based; (b) a statement that the Participant is entitled to
receive, upon request and free of charge, reasonable access to (and copies of)
all documents, records and other information relevant to the claim; and (c) a
statement of the Participant’s right to bring a civil action under Section
502(a) of ERISA.


6.Nothing herein shall preclude a Participant (or any beneficiary) from
commencing a lawsuit or pursuing his or her remedies under section 502(a) of
ERISA notwithstanding the procedures set forth herein and there shall be no
requirement that these procedures be exhausted before a Participant (or any
beneficiary) may bring a legal action seeking payment of benefits. Any review by
the Committee shall be on a de novo basis based on the terms and conditions of
the Plan.



C-2
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




EXHIBIT A
AGREEMENT AND RELEASE


[aeropostalelogo.gif]


SEPARATION AGREEMENT AND RELEASE




This Separation Agreement and Release (the “Agreement”), dated ___________, 2013
(the “Effective Date”) is made between Aeropostale, Inc., a Delaware corporation
having an office at 112 West 34th Street, New York, New York 10120 (“Employer”)
and ____________, an individual residing at _________________,
_____________________ (Employee”).
               
WHEREAS:
Employee’s employment with the Employer is terminated on _________, ________,
201_ (the “Termination Date”); and
Employer is obligated to pay to the Employee Severance Benefits (as defined
under the Aeropostale, Inc. Change of Control Severance Plan (the “Plan”)),
subject to, and in accordance with, the terms and conditions of the Plan,
provided that Employee enters into this Agreement and provides the release
contemplated under Section 4(h) of the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:
1.
Employee acknowledges that Employee’s employment with Employer is terminated as
of the Effective Date, and Employee agrees that Employee will not, from and
after such date, hold herself/himself out as an employee or other agent of
Employer.



2.
Subject to the terms and conditions of the Plan and this Agreement, Employer
hereby agrees to pay to Employee, in consideration of the mutual promises and
releases contained herein: (a) a severance payment (as set forth in Section 4(a)
of the Plan) in the amount of $________, less applicable withholding taxes
and/or deductions which will be payable in a single cash lump sum payment on the
60th day following the Termination Date; (b)(i) any accrued but unpaid base
salary through the Termination Date, less applicable withholding taxes and/or
deductions plus (ii) an amount, if any, equal to accrued and unused paid time
off (pto) days, less applicable withholding taxes and/or deductions to be paid
in a lump sum within 7 days after the Termination Date; and (c) any earned but
unpaid Annual Incentive (as defined in the Plan) based on the actual achievement
of performance criteria for the most recently completed measuring period
occurring immediately prior to the Termination Date, less applicable withholding
taxes and/or deductions to be paid in the form and at the time any such Annual
Incentive payments are paid to other eligible employees in such Annual Incentive
plan.




1
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




3.
Except with respect to any payments under paragraphs 1 and 2 of this Agreement,
any amounts payable under Section 4(b) of the Plan and any vested accrued
benefits under any 401(k) plan or other tax-qualified retirement plan of the
Employer in accordance with the terms and conditions of such plan or applicable
law, Employee acknowledges, understands and agrees that Employee will not be
entitled to receive any remuneration of any kind or nature from Employer,
including, but not limited to, vacation pay, which is accrued after the
Effective Date, bonus pay, health benefits, COBRA payments, or travel, lodging,
or any other expense reimbursements or other payments of any kind. Provided,
however, that Employee may, if applicable, receive from Employer reimbursement
of Employee’s actual reimbursable company-related expenses that she incurred (i)
in accordance with Employer’s reimbursement policy and (ii) prior to the
Effective Date. Such reimbursable expenses must be presented to and accepted by
Employer prior to Employee receiving the severance payment under paragraph 1 of
this Agreement. In addition, after the Effective Date, Employee shall not be
permitted to make contributions to Employee’s 401(k) account, if any. Nothing in
this Agreement shall be deemed to be a waiver of Employee’s right to elect
continuation of health coverage on a self-pay basis under COBRA or of any rights
to indemnification that Employee may have under the Employer’s organizational
documents or otherwise.



4.
(A) As a material inducement to Employer to enter into this Agreement, and in
consideration of Employer’s obligations under this Agreement and for other good
and valuable consideration, the receipt of which is hereby acknowledged by the
Employee, Employee hereby irrevocably, unconditionally and generally releases,
discharges, and covenants not to sue or bring any claim, action, lawsuit or
complaint of any nature against Employer and each of Employer’s affiliates,
parents, subsidiaries, related companies, divisions, insurers and their
respective past and present officers, directors, employees, and the heirs,
executors, administrators, receivers, and any and all employee benefit plans
(and fiduciaries of such plans) sponsored by any of them and successors and
assigns of all of the foregoing (collectively, “Releasees”), from and with
respect to any and all actions, causes of action, suits, liabilities, claims,
and demands whatsoever, whether known or unknown, from the beginning of time to
the date of this Agreement (collectively, “Claims”). The parties intend this
release to be general and comprehensive in nature and to release all claims and
potential claims against the Releasees to the maximum extent permitted at law.
Claims being released include, without limitation, any and all claims: (a)
arising directly or indirectly out of or in any way related to Employee’s
employment with Employer or the termination of Employee’s employment with
Employer; (b) pursuant to any contract, express or implied, written or oral; (c)
for wrongful dismissal or termination of employment; (d) arising under any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination on the basis of age, race, color, religion, disability,
sex, sexual orientation, national origin, or citizenship, including, without
limitation, Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, 42 U.S.C. sec. 2000 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. sec. 1001 et seq., the Americans With
Disabilities Act, 42 U.S.C. sec. 1210 et seq., the Family and Medical Leave Act
, 29 U.S.C., sec. 2601 et seq., the Civil Rights Act of 1991, 42 U.S.C. Sections
1981 through 1988, the Sarbanes-Oxley Act of 2002, the New York State Human
Rights Law, the New York City Administrative Code, the New York Labor Law, the
New York Executive Law, the Worker Adjustment Retraining and Notification Act,
the Occupational Safety and Health Act, the Americans with Disabilities Act, the
Fair Credit Reporting Act, the Immigration Reform Control Act, the National
Labor Relations Act, all as amended, and any applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes. Without
limiting the


2
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




generality of the above, Employee hereby waives and releases any rights or
claims that she may have arising under the Age Discrimination in Employment Act
of 1967, as amended, or to any statutes, regulations or ordinances of any state
or governmental entity, all of which have been, could be or could have been
asserted by Releasor or on his behalf (and all of which have been, would be or
would have been disputed by Releasee); (e) for tort, tortious or harassing
conduct, infliction of mental distress, interference with contract, fraud, libel
or slander; (f) for damages, including, without limitation, punitive, actual,
liquidated or compensatory damages or for attorneys’ fees, expenses, costs,
wages, injunctive or equitable relief; and (g) arising out of or in any way
related to any transactions, occurrences, acts, statements, disclosures or
omissions occurring prior to the date of this Agreement. Nothing contained in
this paragraph 4 shall be construed as a waiver or release of any claim from
breach of this Agreement.


(B) Employee affirms that Employee has not filed, caused to be filed, and
presently is not a party to any claim, complaint or action against Releasees in
any forum or form. Employee further affirms that Employee has been paid and/or
has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which Employee may have been entitled and that
no other leave (paid or unpaid), compensation, wages, bonuses, commissions
and/or benefits are due to Employee. Employee furthermore affirms that Employee
has no known workplace injuries or occupational diseases and had been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act and/or any other federal, state or local leave or disability
accommodations law. Employee further affirms that Employee has not complained
of, been retaliated for reporting and/or is not aware of any fraudulent activity
or any act(s) which would form the basis of a claim of fraudulent or illegal
activity against the Company. If Employee is subject to subpoena, court order or
otherwise compelled to testify, appear or provide information regarding the
Company, within three (3) days of Employee’s receipt of said subpoena, court
order or other notification, Employee will provide written notice, via facsimile
transmission and mail to Aeropostale, Inc., 112 West 34th Street, New York, New
York 10120, Attention: Legal Department; Facsimile Number (646) 619-4873.


5.
Employee represents that Employee has returned all of Employer’s property,
including, without limitation, all mailing lists, reports, files, memoranda,
computer hardware, software, access codes, discs and instruction manuals, credit
cards, door and file keys, and other physical or intellectual property that
Employee received, prepared or helped to prepare in connection with Employee’s
employment by Employer, and Employee has not retained any copies, duplicates,
reproductions or extracts thereof.



6.
Employee acknowledges and agrees that, during the course of employment with
Employer, Employee had access to and acquired Confidential Information. As used
in this Agreement, “Confidential Information” means any business, financial or
technical information or trade secrets or proprietary information (including,
without limitation, account records, plans for the creation or disposition of
products, product development plans, financial data, financial plans, marketing
strategies, and personnel records and evaluations), the use or disclosure of
which could be detrimental to the interests of Employer, its shareholders,
directors, officers, employees or agents. Employee agrees to keep Confidential
Information confidential at all times and not to disclose any Confidential
Information, except as the same may be required under compulsion of law, and
further provided that Employee gives Employer prompt notice of any such request
so that Employer may seek a protective order to prevent disclosure.




3
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




7.
Employee agrees that for a period of six (6) months following the Effective Date
of this Agreement, Employee will not, directly or indirectly, on Employee’s
behalf or on behalf of or in conjunction with any person, partnership, firm,
company, corporation or other entity, without the Company’s prior written
consent, solicit, induce, hire or engage, or attempt to solicit, induce, hire or
engage any employee, agent or consultant of the Company (or its subsidiaries) to
terminate his or her employ or other relationship with the Company (or its
subsidiaries), or in any way interfere with or disrupt the Company’s (or its
subsidiaries) relationship with any of its employees, agent, or consultants.



8.
For the [______(See Plan for applicable time period)] month period following the
Termination Date, Employee shall not, directly or indirectly, become an
employee, consultant, joint venture, serve on the board of, lender, investor
(other than as a 1% or less shareholder of a publicly traded corporation),
guarantor or otherwise render services to any “Company Competitor” or any
supplier, agent, vendor, independent contractor, professional organization or
consultant working for or on behalf of Employer. “Company Competitor” shall mean
those companies listed on Exhibit A annexed hereto which includes all
subsidiaries, related companies and affiliates of those companies listed on
Exhibit A. [Employee shall during the period set forth above in this paragraph
8, notify Employer of any change in address and identify each subsequent
employment of business activity in which Employee shall engage during such
period, stating the name and address of the employer or business organization
and the nature of Employee’s position.]



9.
Employee will not make or cause to be made any statement, opinion or
observation, or communicate or cause to be communicated any information, that
could reasonably be considered to disparage, criticize or reflect negatively in
any way on Employer, its parents, subsidiaries, affiliates, shareholders,
directors, officers, employees or agents. Nothing in this Agreement shall
prohibit or restrict Employee from: (i) disclosing information, as required by
law, in a proceeding or lawsuit in which Employer is a party or in any other
proceeding or lawsuit upon 10 days prior written notice to Employer; or (ii)
providing information to or testifying or otherwise assisting in any
investigation or proceeding brought by any federal regulatory or law enforcement
agency or legislative body or Employer’s designated legal, compliance or human
resources officers. In addition, Employee agrees to cooperate with Employer by
making himself or herself available to testify on behalf of Employer or any of
its subsidiaries or affiliates in any action, suit or proceeding whether civil,
criminal, administrative or investigative and to assist Employer by providing
information and meeting and consulting with Employer representatives or counsel
as requested.

 





4
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




10.
If Employee breaches any of Employee’s obligations under this Agreement,
Employer, in addition to all of the other rights which it may have in equity or
in law, shall be released from any obligation to make the payments referred to
in paragraphs 1 and 2. Employee and Employer agree to keep the existence and the
terms of this Agreement confidential, except that Employee and Employer may
disclose the same to their attorneys or financial advisors if such attorneys or
financial advisors agree to keep the same confidential. Employee understands and
agrees that if Employee breaches the confidentiality or the non-disparagement
provisions of this Agreement it will cause Employer irreparable and continuing
harm, for which Employer would have no legal remedy. Consequently, if Employee
breaches any part of the confidentiality, non-solicitation or the
non-disparagement provisions of this Agreement, Employer will have the right to
proceed against the Employee in a court of law or before an arbitrator for
injunctive relief as well as seek all other remedies and damages available to
Employer.



11.
Employee agrees that Employee will not seek reinstatement, employment or
reemployment with Employer or any of its parents, subsidiaries, affiliates,
successors or assigns, and that any such application for reinstatement,
employment or reemployment may be rejected without cause and without any
liability to Employer or the entity to which the application is made.



12.
The provisions of this Agreement are severable, and if any provision or term, or
part of provision or term of this Agreement is declared or determined by a court
to be illegal or invalid, the validity of the remaining parts, provisions or
terms shall not be affected thereby, and said illegal or invalid part, provision
or term shall not be deemed to be a part of this Agreement.



13.
Nothing contained in this Agreement or the fact that Employer has signed this
Agreement shall be considered as an admission or suggestion of any liability of
Employer to Employee, and Employer specifically disclaims any liability for any
wrongful acts against Employee on the part of itself, its employees or agents.



14.
Employer and Employee each agree to bear their own costs, expenses, attorneys’
fees and other expenditures incurred in connection with this Agreement.


































5
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




15.
Neither party has relied on any representation with respect to the subject
matter of this Agreement or any representation inducing the execution of this
Agreement except such representations as are expressly set forth in this
Agreement. This Agreement: (a) represents the entire agreement of the parties
hereto, and supersedes all prior agreements and understandings, relating to the
subject matter hereof, and the terms of this Agreement may not be modified,
amended or supplemented except by an agreement in writing signed by both parties
hereto; (b) shall inure to the benefit of, and be binding upon, the parties
hereto and their respective legal representatives, heirs and successors; (c)
shall be governed by, and construed in accordance with, the laws of the State of
New York (regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws) and venue and jurisdiction of any disputes
arising pursuant to this Agreement shall be proper in the courts of the Southern
District of New York.



16.
Employee acknowledges and represents that Employee has been provided with and
has read this Agreement and fully understands the terms of this Agreement and
that Employee has had sufficient opportunity to review it and to confer with an
attorney before signing this Agreement. Employee further acknowledges that
Employee is voluntarily and knowingly entering into this Agreement.



17.
Employee shall have a period of [twenty-one (21)]1 days from the date Employee
receives this Agreement in which to review, sign and return the Agreement to
Employer. In the event that this Agreement is not returned to Employer within
that time frame, then this offer of severance shall be rescinded and this
Agreement shall be of no force and effect.



18.
No waiver of any breach of any term or condition of this Agreement shall be or
shall be construed to be a waiver of any other breach of this Agreement. No
waiver shall be binding under this Agreement unless in writing and signed by the
party waiving such breach. This Agreement may not be changed, altered and/or
modified except by a writing signed by Employee and Employer. The parties agree
that this Agreement may be executed in counterparts, each of which shall be
deemed to constitute an executed original.



19.
[Only if Employee is over 40]Employee will have seven (7) calendar days after
the date Employee signs this Agreement to revoke this Agreement if Employee so
desires. Any revocation must be in writing and must be received by Kathy
Gentilozzi, SVP Human Resources, Aeropostale, Inc. 112 West 34th Street, New
York, New York 10120, within the revocation period to be deemed effective. This
Agreement shall be of no force and effect if Employee timely revokes it, but if
Employee signs and does not revoke it within the foregoing revocation period, it
shall then become effective and enforceable



**Signature page follows on next page**




 
 
 
 
 
1 Replace within 45 days to the extent legally necessary as determined by
Employer.


6
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------






EMPLOYEE UNDERSTANDS AND INTENDS THAT, BY SIGNING THIS AGREEMENT AND EMPLOYEE’S
RELEASE, EMPLOYEE HAS WAIVED ALL CLAIMS AGAINST EMPLOYER AND ITS SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND INSURERS, INCLUDING ALL CLAIMS FOR
LOST WAGES, BENEFITS OR PAYMENT OF ATTORNEY’S FEES, AND CERTIFIES THAT EMPLOYEE
ENTERS INTO THIS AGREEMENT KNOWINGLY, VOLUNTARILY AND AFTER HAVING SUFFICIENT
OPPORTUNITY TO CONSULT WITH EMPLOYEE’S ATTORNEY AND TO REVIEW THIS DOCUMENT
(INCLUDING THE EXHIBITS HERETO) IN ITS ENTIRETY.


                        
 
 
AEROPOSTALE PROCUREMENT , INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BY:
 
 
 
 
 
 
Kathy Gentilozzi
 
 
 
SVP - Human Resources
 
 
 
 
 
 
 
 
 
DATE:
 
 
 
 
 
 
 
 
 
 
BY:
 
 
 
 
 
 
 
 
 
 
 
 
DATE:
 
 









                                





















7
0617/17540-001 current/39625950v2

--------------------------------------------------------------------------------




EXHIBIT A
Company Competitors*


American Eagle Outfitters, Inc.
Abercrombie & Fitch
Buckle, Inc.
Charlotte Russe Holding, Inc.
Children’s Place
Gap, Inc.
Hot Topic, Inc.
Express Stores
The Gymboree Corporation
New York & Company, Inc.
Pacific Sunwear of California, Inc.
Tween Brands, Inc.
Urban Outfitters, Inc.
Wet Seal, Inc.
Zumiez, Inc.


*Including all subsidiaries, successors, related companies and affiliates of the
companies listed on this Exhibit A.



8
0617/17540-001 current/39625950v2